           Case: 3:21-cv-00563-JRK Doc #: 1 Filed: 03/10/21 1 of 5. PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION



      JASMINE MILLER                             *       Case No.
      633 W. Murphy
      Lima, Ohio 45801                           *       Judge
                                    Plaintiff,
      v.                                         *       COMPLAINT; JURY DEMAND
                                                         ENDORSED HEREON
      LIMA CONVALESCENT HOME                     *
      FOUNDATION INC. dba LIMA                           Francis J. Landry (0006072)
      CONVALESCENT HOME                          *       WASSERMAN, BRYAN, LANDRY
      1650 Allentown Rd                                   & HONOLD LLP
      Lima, Ohio 45801                           *       1090 W. South Boundary St
                                                         Suite 500
                                                 *       Perrysburg, Ohio 43551
                                                         Telephone: (419) 243-1239
                                  Defendant.     *       Facsimile: (419) 243-2719
                                                         Flandry308@aol.com
                                                 *       Attorneys for Plaintiff
                                                         Jasmine Miller
                             *      *     *   *   *   *             *     *
                                         JURISDICTION

1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. Section 1331, 1337, 1343, 2201

and 2202. This is an action for a violation of 42 U.S.C. 1981. This action, in part, is one for money

damages, reinstatement, and liquidated damages resulting from an alleged unlawful termination of

employment. Venue is proper in the Northern District of Ohio District Court, as the acts which

gave rise to the causes of action complained of herein took rise in Allen County, Ohio. This court’s

supplemental jurisdiction is also invoked pursuant to 28 U.S.C. Section 1367 over claims of racial

discrimination in violation of the law of the State of Ohio.




                                                     1
        Case: 3:21-cv-00563-JRK Doc #: 1 Filed: 03/10/21 2 of 5. PageID #: 2




                                             PARTIES

2.     Plaintiff, Jasmine Miller, is a citizen of the United States and a resident of the City of Lima,

State of Ohio, who has been employed with Defendant from 2011 until her termination on January

22, 2021. At all times material hereto, Plaintiff was an employee of an employer within the

meaning of 42 USC 1981 and Chapter 4112 of the Ohio Revised Code in that it employed at all

times material hereto more than four (4) employees.

3.     Defendant ResCare Lima Convalescent Home Foundation Inc., dba Lima Convalescent

Home is a corporation duly organized under Ohio law operating a convalescent home in the City

of Lima, State of Ohio. Defendant at all times had more than four (4) employees is also an

employer within the meaning of 42 USC 1981 and Ohio Revised Code Chapter 4112.



                                  GENERAL ALLEGATIONS

4.     Plaintiff was employed by Defendant from 2011 until her termination on January 22, 2021.

5.     Plaintiff is an African American individual.

6.     Plaintiff began her employment with Defendant as a State Tested Nursing Assistant

(STNA). Plaintiff then became a Licensed Practical Nurse, and finally, a Registered Nurse.

7.     Plaintiff was well qualified for her position as a Registered Nurse by virtue of her education

and experience.

8.     In early January of 2021, Plaintiff received a disciplinary write-up for allegedly yelling at

the Director of nursing, who is Caucasian.

9.     Plaintiff never screamed or yelled at the Director of Nursing (“DON”), and had a witness

who would corroborate that Plaintiff did not scream at the DON.




                                                  2
        Case: 3:21-cv-00563-JRK Doc #: 1 Filed: 03/10/21 3 of 5. PageID #: 3




10.     At least three of Plaintiff’s co-workers who are Caucasian have screamed at the DON, but

have not been disciplined.

11.     Plaintiff complained tot eh Executive Director, and explained that she thought the write-

up was inappropriate because she did not scream at the DON.

12.     The Executive Director, who is Caucasian, told Plaintiff she was intimidating and that she

was fearful of Plaintiff.

13.     No valid reason was given for the write-up issued to Plaintiff.

14.     Thereafter, Plaintiff was terminated, allegedly because of the “working relationship”

between Plaintiff, the DON, and Executive Director.

                                  FIRST CLAIM FOR RELIEF
                               42 USC 1981, Racial Discrimination
15.     Plaintiff incorporates each and every allegation contained in paragraphs one (1) through

fourteen (14) of this Complaint, supra, by reference in its entirety as if fully restated herein.

16.     Plaintiff is an African American individual and was employed by Defendant.

17.     Plaintiff was well qualified for her position, and performed her job well.

18.     Plaintiff was terminated, and was treated differently than Caucasian employees. Caucasian

employees were not written up and then terminated for allegedly screaming at the DON.

19.     Defendant’s alleged reasoning for Plaintiff’s termination was false and pretextual. Plaintiff

was performing her job well, and did not scream at the DON.

20.     In terminating Plaintiff, Defendant has intentionally discriminated against her on the basis

of her race in violation of 42 U.S.C. Section 1981.

21.      As a proximate result of the actions of Defendant as complained of herein, Plaintiff has

suffered the loss of her job position, back wages, seniority, fringe benefits and pension benefits,

diminished earning capacity and great mental and emotional stress, anxiety, humiliation and


                                                   3
        Case: 3:21-cv-00563-JRK Doc #: 1 Filed: 03/10/21 4 of 5. PageID #: 4




embarrassment all to her damage. Plaintiff has also been forced to expend litigation expenses and

attorney’s fees.

                              SECOND CLAIM FOR RELIEF
                   Ohio Revised Code Section 4112.02, Racial Discrimination

22.    Plaintiff incorporates each and every allegation contained in paragraphs one (1) through

twenty-one (21) of this Complaint, supra, by reference in its entirety as if fully restated herein.

23.    Plaintiff is an African American individual and was employed by Defendant.

24.    Plaintiff was well qualified for her position, and performed her job well.

25.    Plaintiff was terminated, and was treated differently than Caucasian employees. Caucasian

employees were not written up and then terminated for allegedly screaming at the DON.

26.    Defendant’s alleged reasoning for Plaintiff’s termination was false and pretextual. Plaintiff

was performing her job well, and did not scream at the DON.

27.    In terminating Plaintiff, Defendant has intentionally discriminated against her on the basis

of her race in violation of Ohio Revised Code Section 4112.02(A) made actionable pursuant to

Ohio Revised Code Section 4112.99 as amended.

28.    As a proximate result of the actions of Defendant complained of herein, Plaintiff has

suffered personal and financial damage, harassment, and great mental and emotional stress,

anxiety, humiliation and embarrassment. Plaintiff has also been forced to expend court costs and

attorney’s fees.


       WHEREFORE, Plaintiff demands judgment against Defendant for lost back and front

wages, compensatory and punitive damages for emotional distress, anxiety, humiliation and

embarrassment plus her costs, interest and reasonable attorney’s fees. Plaintiff also seeks an

amount of liquidated damages equal to her damages and her costs and attorney’s fees all together



                                                  4
        Case: 3:21-cv-00563-JRK Doc #: 1 Filed: 03/10/21 5 of 5. PageID #: 5




with prejudgment and post judgment interest. Plaintiff further prays for whatever other legal or

equitable relief she may appear to be entitled to.




                                       Respectfully submitted,

                                       WASSERMAN, BRYAN, LANDRY & HONOLD, LLP


                                       s/Francis J. Landry
                                       Francis J. Landry
                                       Attorney for Plaintiff, Jasmine Miller



                                         JURY DEMAND

       Plaintiff demands a jury trial as to all issues to triable in the within cause.


                                       s/Francis J. Landry
                                       Francis J. Landry




                                                     5
